Citation Nr: 0418099	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  98-02 732	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a sinus disorder, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for weight loss, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a visual 
impairment, to include as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
November 1991; he served in the Southwest Asia Theater of 
operations from January 3, 1991 to May 21, 1991.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  In September 1999, the Board 
remanded the case to the RO for further development and 
readjudication.

The veteran originally testified before a Veterans Law Judge 
in November 1998.  While the case was in Remand status, that 
individual left the Board's employ.  The veteran was notified 
of this fact in May 2003.  He was also advised that the law 
requires that the Veterans Law Judge who conducts a hearing 
on an appeal must participate in the decision made on that 
appeal.  Consequently, he was provided an opportunity to 
request a new hearing before a different Veterans Law Judge.  
The veteran responded in May 2003 that he desired to appear 
at a hearing before another Veterans Law Judge at the 
Louisville RO.  

The veteran subsequently provided testimony at a Travel Board 
hearing that was held on September 12, 2003 in Louisville 
before the undersigned, who is the acting Veterans Law Judge 
designated by the Chairman to conduct the hearing, pursuant 
to 38 U.S.C.A. § 7102.  A transcript of the hearing has been 
prepared and associated with the claims file.

The transcript of the hearing shows that the veteran raised 
the issue of entitlement to a total rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  That matter is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for a 
respiratory disorder, to include as due to an undiagnosed 
illness, is addressed in the REMAND section of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran is a Persian Gulf veteran, having served in 
the Southwest Asia theater of operations from January 3, 
1991, to May 21, 1991.

2.  There is no objective medical evidence or independently 
verifiable non-medical indicators of the veteran's claimed 
sinus disorder or weight disorder.

3.  The veteran is not shown to have a currently diagnosed 
sinus disorder related to his service or otherwise due to any 
event in service. 

4.  The veteran is not shown to have a currently diagnosed 
weight disorder related to his service or otherwise due to 
any event in service.

5.  Myopia and astigmatism are refractive errors and as such 
are not recognized as disabilities under the law for VA 
compensation purposes.

6.  There is no evidence of any eye injury or disease during 
service that caused refractive errors of the eyes.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by a sinus disorder due to disease or injury, to include as 
due to an undiagnosed illness, that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5100, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2003).

2.  The veteran is not shown to have a disability manifested 
by a weight disorder due to disease or injury, to include as 
due to an undiagnosed illness, that was incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5100, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2003).

3.  Service connection is not allowed for refractive error, 
and therefore the veteran's claim for service connection for 
a visual impairment, to include as due to an undiagnosed 
illness, is legally insufficient.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5100, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317, 4.9 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service connection claims

The veteran and his representative contend, in substance, 
that the veteran suffers from a sinus disorder, a weight 
disorder and visual impairment.  They argue that these 
conditions are related to his active military service, and 
that these three conditions are the symptoms of undiagnosed 
illnesses.  The veteran testified at his November 1998 Travel 
Board hearing that he did not go to sick call while he was in 
the Persian Gulf and that he did not receive any treatment 
for the claimed disorders while he was in service.  See 
Travel Board Hearing Transcript p. 3.  He said the claimed 
problems first occurred a couple of years after service.  See 
Travel Board Hearing Transcript p. 4.  The veteran testified 
at his September 2003 Travel Board Hearing that he was 
exposed in the Persian Gulf to chemicals and burning oil 
every day and that he was less than a mile from burning oil 
wells.  See Travel Board Hearing Transcript pp. 4-7.  The 
veteran further testified that he currently had a cyst in the 
sinus area in the middle of his head and that he had no sinus 
or respiratory problems prior to service.  He said that the 
issue was not weight loss but weight fluctuations and that he 
now weighed 235 pounds or so.  See Travel Board Hearing 
Transcript pp. 9-10.  The veteran stated that he had two 
astigmatisms and that he had vision trouble in both eyes.  
See Travel Board Hearing Transcript p. 12.

The record shows that the veteran served in the Southwest 
Asia theater of operations from January 3, 1991 to May 21, 
1991, during the Persian Gulf War.  It is undisputed that he 
is a "Persian Gulf veteran" as that term is defined by law 
for purposes of entitlement to compensation benefits for 
disability due to undiagnosed illness.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  Most of the veteran's 
complaints relate to his service in the Persian Gulf.

The veteran's service medical records are negative for sinus 
problems and any weight loss or weight fluctuation problem.  
The September 1988 entrance examination indicates that the 
veteran weighed 163 pounds and that his visual acuity was 
20/20 in each eye.  In October 1990, prior to his Gulf War 
service, the veteran sought treatment for complaints of 
blurry vision of two months' duration.  He had a negative 
past history without any known injury to the eyes.  On 
examination his visual fields were full and his visual acuity 
was normal (20/20) in each eye.

The veteran's formal claim for compensation benefits was 
received in August 1994.  The relevant evidence includes both 
private and VA medical records and third-party statements.  A 
written statement from the veteran's brother, dated in 
September 1996, indicates that a noticeable difference in the 
veteran after discharge was that he had trouble eating and 
gaining weight.  The private medical treatment records are 
dated in October 1996 and indicate that the veteran's visual 
fields appeared to be intact.  His lungs were clear to 
auscultation and he had no abdominal complaints.

Review of the VA outpatient treatment records dated between 
1994 and 2002 reveals that the veteran weighed 181 pounds in 
March 1994.  His far vision was 20/25 on the left and 20/30 
on the right.  In April 1994, his weight was 184 pounds.  He 
said that he weighed 205 pounds when he left service and that 
his weight should be about 195 pounds.  He also said that he 
was not sure when his weight loss began.  In July 1994, the 
veteran's weight was 182-183 pounds.  In August 1999, the 
veteran's weight was 219 pounds; his weight was 205 pounds in 
July 2001.  In February 2002, his weight was 212 pounds.  In 
August 2002, the veteran denied any shortness of breath, 
sinus symptoms or chest pain.

The veteran has been afforded several VA medical 
examinations.  During a September 1994 general medical 
examination, his weight was 190 pounds; there were no 
reported respiratory signs or symptoms.  During an October 
1994 neurology examination, the veteran denied rhinorrhea.  

An October 1999 eye examination revealed the veteran's best-
corrected visual acuity of 20/20 in each eye with a mild 
astigmatic correction in each eye.  The clinical assessment 
was ocular migraine and astigmatism.  During the October 1999 
psychiatric examination, the veteran stated that his appetite 
was good and that he had gained a lot; he said that he was 
actually trying to lose weight.  The report of the October 
1999 respiratory examination indicated that the veteran's 
weight had increased from 197 pounds in 1997 to 224 pounds at 
the examination.  The clinical impression included that there 
was no diagnosable respiratory condition with normal physical 
examination and pulmonary function testing.  During the 
October 1999 ear, nose and throat (ENT) examination, the 
veteran denied any weight loss and he denied any nasal 
obstruction, nasal discharge or nasal tenderness.  He said 
that he did not have any allergic-type rhinitis.  He said he 
did not have any dyspnea on rest or exertion.  On physical 
examination, the veteran did not have any facial sinus 
tenderness upon palpation.  There was no nasal obstruction or 
discharge.  The clinical assessment was that the veteran did 
not have any abnormalities by physical examination.  The 
examiner stated that the veteran currently did not have any 
sinus problems.  The examiner also stated that the veteran 
was able to eat and drink and that he was gaining weight.

The veteran underwent a VA ENT examination in June 2000; the 
examiner reviewed the veteran's medical records.  It was 
noted that the veteran had been "seen previously for a 
history of chronic sinusitis."  During the examination, he 
denied any facial pain, rhinorrhea or persistent nasal 
obstruction.  He denied interference with breathing through 
his nose, purulent discharge and dyspnea.  He reported no 
therapy for sinusitis.  The examiner noted that maxillary 
sinus involvement had previously been noted, but said that on 
physical examination, there was no involvement.  The veteran 
denied any allergic attacks.  There were no other symptoms 
related to his sinuses and he had not had any incapacitation 
due to his sinuses.  On physical examination, there was no 
nasal obstruction in either nostril.  There was no tenderness 
over the sinuses and there was no purulent discharge or 
crusting in the nasal cavity.  The examiner rendered a 
diagnosis that the veteran had no suspicion of sinus disease, 
noting that the veteran had related that a CT scan had been 
previously accomplished.

The veteran underwent another VA ENT examination in September 
2000; he complained of headaches.  He denied interference 
with breathing through his nose, purulent discharge and 
dyspnea.  The examiner noted that there was no evidence of 
chronic sinusitis and no evidence of allergic attacks.  The 
veteran described incapacitating headaches.  On physical 
examination, there was no evidence of nasal obstruction.  
There was no evidence of sinusitis, tenderness, purulent 
discharge or crusting.  The examiner stated that the 
veteran's headaches appeared to be neurologic in origin and 
that they were not from his sinuses.

The veteran underwent another round of VA examinations in 
September 2002.  The vision examination resulted in findings 
of best-corrected visual acuity of 20/20 in each eye, as well 
as a mild myopic/astigmatic correction in each eye.  Glaucoma 
was suspected in each eye.  

The sinus examiner noted that the veteran's medical records 
were reviewed, including records the veteran apparently 
brought with him to the examination.  The examiner noted that 
an October 1999 CT scan of the paranasal sinuses had 
demonstrated minimal chronic maxillary sinusitis.  The 
veteran denied current weight loss or gain.  On physical 
examination, the sinuses were nontender to palpation.  There 
was no evidence of cyst or perforations.  The examiner 
rendered a diagnosis of mild chronic bilateral maxillary 
sinusitis by CT scan, but stated that currently there was no 
evidence for underlying sinusitis based on the physical 
examination.  The examiner opined that it was not likely that 
the veteran's complaints of sinus problems were related to 
his military service.  The examiner further stated that there 
was no data to support any objective evidence of underlying 
sinus or respiratory conditions.  The examiner also said that 
the current physical examination did not show any evidence of 
sinusitis.

The Board notes that the RO issued a rating decision, in 
January 2003, in which the veteran's claims for service 
connection for a cognitive disorder, an anxiety disorder and 
a somatization disorder were granted as due to an undiagnosed 
illness.  The somatization disorder encompassed the veteran's 
symptoms of shakiness, numbness of the extremities, face and 
lips, blurred vision, speech difficulty and swallowing 
difficulty.

Generally, to establish service connection for a claimed 
disability on a direct basis, the facts, as shown by the 
evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).

With respect to claims of service connection for disabilities 
due to undiagnosed illness, the Board observes that on 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.

In the original version of 38 C.F.R. § 3.317, the presumptive 
period during which a veteran had to experience 
manifestations of a chronic disability was two years after 
the date on which he/she last performed active service in the 
Southwest Asia Theater of operations during the Gulf War.

In April 1997, VA published an interim rule that extended the 
presumptive period to December 31, 2001.  This extension of 
the presumptive period was adopted as a final rule in March 
1998, and on October 21, 1998, Public Law 105-277, 
§1602(a)(1) added 38 U.S.C.A. § 1118, which codified the 
presumption of service connection for an undiagnosed illness.

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001" 
(hereafter the VEBEA).  This legislation amended various 
provisions of 338 U.S.C.A. §§ 1117, 1118, including a 
complete revision of § 1117(a), which now provides as 
follows:

(1)  The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest-
(A)	during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the 
Persian Gulf War; or 
(B)	 to a degree of 10 percent or more 
during the presumptive period 
prescribed under subsection (b).

(2)  For purposes of this subsection, the term "qualifying 
chronic disability" means a chronic disability resulting 
from any of the following (or any combination of any of the 
following):  
(A)	An undiagnosed illness.  
(B)	A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms.  
(C)	Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: 
(1)	Fatigue. 
(2)	Unexplained rashes or other 
dermatological signs or symptoms. 
(3)	 Headache. 
(4)	Muscle pain. 
(5)	Joint pain. 
(6)	Neurological signs and 
symptoms.
(7)	Neuropsychological signs or 
symptoms. 
(8)	Signs or symptoms involving the 
upper or lower respiratory 
system. 
(9)	Sleep disturbances. 
(10) Gastrointestinal signs or 
symptoms. 
(11) Cardiovascular signs or 
symptoms. 
(12) Abnormal weight loss. 
(13) Menstrual disorders.

In addition, 38 U.S.C.A. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective date 
of all of the cited amendments is March 1, 2002.  See 68 Fed. 
Reg. 34,539 (June 10, 2003) (codified at 38 C.F.R. 
§ 3.317(a)(1)(i) (2003)).

a. entitlement to service connection for sinus and weight 
disorders

As noted hereinabove, the veteran's service medical records 
are negative for complaints or treatment of any sinus 
disorder.  In addition, while it has been indicated that an 
October 1999 CT scan the paranasal sinuses had demonstrated 
minimal chronic maxillary sinusitis, the objective medical 
evidence of record does not show that the veteran currently 
has any sinus disorder, related to service or otherwise.  The 
evidence does not include any record of treatment for any 
sinus disorder.  As noted, on physical examination of 
September 2002, the veteran's sinuses were nontender to 
palpation, there was no evidence of cyst or perforations, the 
examiner, while noting the CT scan results of October 1999, 
stated that at that point there was no evidence for 
underlying sinusitis based on the physical examination.

Likewise, there is no clinical evidence of record 
demonstrating that the veteran has been diagnosed with any 
weight disorder.  The veteran stated during VA treatment in 
April 1994 that he weighed 205 pounds when he left service.  
By October 1999, the veteran was indicating that he was 
actively trying to lose weight.  The veteran testified at his 
September 2003 Travel board hearing that he weighed 235 
pounds; this reflects a gain of only 30 pounds in the almost 
12 years since his discharge from service in November 1991.

The Board has considered the veteran's testimony and written 
statements submitted in support of his arguments that he has 
a sinus disorder and a weight disorder as a result of his 
service.  To the extent that his statements represent 
evidence of continuity of symptomatology, without more the 
veteran's statements are not competent evidence of a 
diagnosis of any sinus or weight disorder, nor do they 
establish a nexus between a medical condition and his 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The veteran has not shown that he 
has the requisite competence, and, accordingly, his claims 
for service connection are not plausible.

In the absence of proof of a current disease or injury, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. 
Brown, 104 F.3d 1328 (1997).  That said, the evidence simply 
does not demonstrate the veteran carries a diagnosis of any 
sinus disorder or a disability manifested by sinus-related 
symptoms.  Likewise, there is no competent medical evidence 
of record to establish that the veteran suffers from any 
clinical weight disorder.  As such, there is no basis on the 
current record to grant service connection for either of 
these two claimed disabilities.  

The preponderance of the evidence is against the sinus 
disorder claim and the weight disorder claim.  Since the 
preponderance of the evidence is against each one of these 
two of veteran's service connection claims, the benefit of 
the doubt doctrine does not apply.  Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir.).

b. myopia and astigmatism

In the absence of some event of trauma, myopia and 
astigmatism are constitutional or development abnormalities 
for which compensation benefits may not be authorized.  
38 C.F.R. §§ 3.303(c), 4.9 (2003).  See e.g., Browder v. 
Brown, 5 Vet. App. 268 (1993).  Furthermore, service 
connection is not generally established for refractive error 
of the eye as it also is not a disease or injury within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c) (2003).  The medical evidence 
of record indicates that the veteran has been diagnosed with 
myopia and astigmatism; no other vision disorder has been 
diagnosed (the veteran's blurred vision is already service-
connected as part of his somatization disorder).  Thus, the 
veteran's current need for visual correction through the use 
of eyeglasses or contact lenses attributable to correctable 
refractive error does not amount to a disability for which 
compensation benefits may be paid.  38 C.F.R. § 3.303(c) 
(2003).  See McNeely v. Principi, 3 Vet. App. 357, 364 
(1992).  Nothing in the current record attributes the 
veteran's refractive error (myopia and astigmatism) to 
acquired pathology such as trauma, nor is there any competent 
evidence of record that indicates that the veteran's 
refractive error is related to service or to an undiagnosed 
illness.  

Thus, the law concerning awards of service connection for 
refractive error is dispositive.  In this regard, 38 C.F.R. 
§ 3.303(c) (2003) provides that refractive error is not a 
disease or injury within the meaning of applicable 
legislation governing the awards of compensation benefits.  
As such, regardless of the character or quality of any 
evidence that the veteran could submit, refractive error 
(including myopia and astigmatism) cannot be recognized as 
chronic acquired eye disorders or disabilities under the law 
for VA compensation purposes.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

Accordingly, although sympathetic to the veteran's 
contentions and situation, the Board is bound by the laws 
enacted, and by VA regulations.  38 U.S.C.A. § 7104 (West 
2002).  In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, supra.  It appears that there is no possible provision 
to allow a grant of the benefit sought on appeal since the 
statutory and regulatory requirements are shown not to have 
been met.  The legal criteria, not the facts, are dispositive 
of the issue.  The veteran has failed to state a claim upon 
which relief could be granted, and, as a matter of law, the 
claim must be denied.  See Sabonis at 430 (1994) (where the 
law and not the evidence is dispositive, the appeal to the 
Board is terminated).



II.  Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
and are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003). 

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, VA's duties have been fulfilled.  The veteran 
was notified of the information necessary to substantiate his 
service connection claims.  The RO sent the veteran a letter 
in August 1996 (prior to the issuance of the rating decision 
at issue in June 1997), in which he was informed of what 
kinds of evidence was needed and what evidence the RO would 
help obtain.  Thereafter, in the September 1997 Statement of 
the Case (SOC) and the January 2003 Supplemental Statement of 
the Case (SSOC), the RO informed the veteran about what the 
evidence had to show to establish entitlement to service 
connection, including as due to an undiagnosed illness.  

In April 2001, the RO sent the veteran a letter informing him 
about the VCAA and VA's duty to assist, as well as what the 
evidence had to show to establish entitlement to service 
connection for an undiagnosed illness.  The veteran was also 
informed of, essentially, which evidence was to be provided 
by him and which evidence they would attempt to obtain on his 
behalf.  Therefore, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

As noted above, this matter came before the Board from a June 
1997 RO decision.  In Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 11.  

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
an agency of original jurisdiction (AOJ or RO) decision 
promulgated prior to providing the appellant full VCAA notice 
void  ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, strictly following Pelegrini would require 
that the entire rating process be reinitiated from the very 
beginning.  That is, the claimant would be provided VCAA 
notice and an appropriate amount of time to respond before an 
initial rating action.  Following the rating decision, the 
claimant would have to file a new notice of disagreement, a 
new statement of the case would be required, and finally, the 
submission of a substantive appeal by the claimant.  The 
prior actions of the appellant would be nullified by a strict 
reading of Pelegrini, and essentially place the appellant at 
the end of the line of cases waiting to be adjudicated.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Quartuccio, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

Therefore, to decide the appeal at this time would not be 
prejudicial error to the claimant.  Moreover, no useful 
purpose would be served in remanding this matter for more 
procedural development and a remand would result in 
unnecessarily imposing additional burdens on VA with no 
possible benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  )

Moreover, all pertinent, available evidence has been obtained 
in this case.  In this regard, VA has made reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  Among other things, VA 
arranged for multiple examinations for compensation purposes.  
The veteran was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the VCAA.  Therefore, there is no duty to assist that 
was unmet.

It is pointed out that the report of the above-referenced 
October 1999 CT scan which apparently showed mild chronic 
bilateral maxillary sinusitis is not record, and it is 
unclear whether an attempt to associate this record with the 
claims folder was made.  The Board, however, concedes that 
this record indeed indicates the above noted findings (as 
referenced by the examiner in September 2002), and as such, 
there is no need to collect this record.  In any event, as 
essentially discussed above, this case turns on the fact that 
there is neither a current diagnosis of sinusitis nor 
evidence of a current disability (to include an undiagnosed 
disability) manifested by sinus-related symptoms.  Given 
these facts, any further assistance is not required, as there 
is no reasonable possibility that such would aid in 
substantiating this claim.  38 U.S.C.A. § 5103(a)(2) (West 
2002).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the three claims at issue have 
been properly developed.  Under the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).


ORDER

Service connection for a sinus disorder, a weight loss 
disorder and visual impairment, including as due to 
undiagnosed illness, is denied.



REMAND

Regarding the claim of entitlement to service connection for 
a respiratory disorder, to include as due to an undiagnosed 
illness, a determination has been made that additional 
evidentiary development is necessary.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

In June 2003, the RO received VA medical evidence dated in 
May 2003; the evidence indicates that the veteran is 
diagnosed with asthma and that it seems related to exposure 
to environmental contaminants in the Gulf war theater of 
operation.  The most recent RO consideration of this claim 
was in January 2003, so this evidence has obviously yet to be 
reviewed by the agency of original jurisdiction.  Since the 
additional VA medical evidence in question is neither 
duplicative of other evidence of record nor irrelevant, and 
since a Supplemental Statement of the Case (SSOC) pertaining 
to that evidence has not been issued, this evidence must be 
referred back to the RO.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified below certain assistance that must 
be rendered to comply with the VCAA. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent is completed.  
In particular, the RO must notify the 
veteran of the information and evidence 
needed to substantiate his claim for 
service connection for a respiratory 
disorder and of what part of such 
evidence he should obtain and what part 
the RO will yet attempt to obtain on his 
behalf.  He should also be told to 
provide any evidence in his possession 
that is pertinent to his claim on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002).  

2.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment by any physicians, hospitals 
or treatment centers (private or 
government) who provided him with 
relevant evaluation or treatment for a 
respiratory disorder since 1994, not 
already provided.  After obtaining the 
appropriate signed authorization for 
release of information from the veteran, 
the RO should contact each physician, 
hospital, or treatment center specified 
by the veteran to obtain any and all 
medical or treatment records or reports 
relevant to the claim on appeal.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

3.  After obtaining any additional 
evidence identified by the veteran, the 
RO should schedule him for a respiratory 
examination to determine the nature, 
etiology and onset date of any currently 
diagnosed respiratory disorder.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
provide a complete rationale for all 
conclusions reached.

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiner should describe all 
symptomatology due to any diagnosed 
respiratory disorder.  

The examiner is to render an opinion on 
the question of whether it is at least as 
likely as not that the veteran's 
currently manifested asthma or any other 
respiratory or pulmonary pathology is 
related to his military service, 
including the Gulf War theater of 
operations, and if so, to what extent.  
The examiner should discuss the veteran's 
post-service occupational history and all 
pertinent risk factors.

4.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  All 
relevant evidence of record should be 
addressed.  The appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



